DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/20 and 1/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach forming a transition metal oxide film having a latent pore-forming material therein, removing a surface portion of the latent pore-forming material of the transition metal oxide film to form a porous region of the transition metal oxide film; and removing the porous region of the transition metal oxide film (claims 1-11). The prior art also fails to teach a hardmask layer on the plurality of conductive lines and on an uppermost surface of the ILD layer, the hardmask layer comprising a first hardmask component on and aligned with the uppermost surface of the plurality of conductive lines, and a second hardmask component on and aligned with regions of the uppermost surface of the ILD layer, the 15first and second hardmask components differing in composition from one another, and the first hardmask component comprising a transition metal oxide film having a latent pore-forming material therein (claims 12-24).
As to claims 1-11, Kim (US 9105925) teaches a porous transition metal oxide anode, however fails to teach removing a surface portion of the latent pore-forming material of the transition metal oxide film to form a porous region of the transition metal oxide film; and removing the porous region of the transition metal oxide film.
As to claims 12-24, Kim is in the environment of a battery, thus there is no integrated structure circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/10/21